UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2410


CYNTHIA LOUISE DICKEY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                     Defendant & Third Party Plaintiff - Appellee,

          versus


SHAUNA MACKE,

                                   Third Party Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-761-2)


Submitted:   April 22, 2005                   Decided:   May 17, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey F. Brooke, HUFF, POOLE & MAHONEY, P.C., Virginia Beach,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Kent P. Porter, Assistant United States Attorney, Norfolk,
Virginia; George Janis Dancigers, Ann J. Premer, MCKENRY,
DANCIGERS, WARNER, DAWSON & LAKE, P.C., Virginia Beach, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Cynthia Louise Dickey appeals the district court’s order

granting summary judgment in favor of the United States in her

action filed under the Federal Tort Claims Act.              We have reviewed

the parties’ briefs and the joint appendix and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Dickey v. United States, No. CA-03-761-2 (E.D.

Va. Sept. 24, 2004).          We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -